Citation Nr: 1615727	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-31 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole for the period prior to June 24, 2014.  

2.  Entitlement to a compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole for the period since June 24, 2014.  

3.  Entitlement to an initial compensable disability rating for left ear hearing loss.

4.  Entitlement to service connection for bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts.

5.  Entitlement to service connection for right ear hearing loss. 




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the appeal has since been transferred to the Montgomery RO.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims file.  During the hearing, the VLJ agreed to keep the record open for an additional 30 days to allow for the submission of additional evidence, specifically, VA treatment records.  However, no VA treatment records have been associated with the file since August 2015.  This will be addressed in the remand below.

The issue of entitlement to service connection for bilateral angle closure glaucoma with visual field loss and preoperative cataracts has been changed, as shown on the cover page, to reflect optometry treatment and eye examinations during the course of the appeal, which show the Veteran was actually diagnosed with open angle glaucoma.  As will be discussed below, during a September 2011 VA eye examination, the examiner diagnosed and discussed open angle glaucoma, but erroneously checked a box for glaucoma type as angle closed.

The issues of entitlement to an initial compensable disability rating for inferior vitreous strand with pigmented retinal traction without retinal hole for the period beginning June 25, 2014, and an initial compensable disability rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 25, 2014, the Veteran's left eye inferior vitreous strand with pigmented retinal traction without retinal hole was manifested by no greater than a visual acuity of 20/30 in the right eye and 20/50 in the left eye.  

2.  The most probative evidence of record is against finding that the Veteran's bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts manifested during service or is the result of an injury, disease or other aspect of active duty service.

3.  The most probative evidence of record is against finding that a right ear hearing loss manifested in service, manifested to a compensable degree within one year of separation from service, or is the result of an injury, disease or other aspect of active duty service.




CONCLUSIONS OF LAW

1.  For the period prior to June 25, 2014, the criteria for a compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole were not met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.75, 4.76, 4.77, 4.79, Diagnostic Codes 6099-6009, 6066 (2015).

2.  The criteria for service connection for bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts are not met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole.

The Veteran contends that his left eye disability is of greater severity than the current noncompensable rating contemplates, and is manifested by itching and watering.

This disability is evaluated under 38 C.F.R. § 4.79, DC 6099-6009, unhealed eye injury.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).  
Under the General Rating Formula for Diseases of the Eye, unhealed eye injuries are rated on the basis of either visual impairment due to the particular condition, or on incapacitating episodes, whichever results in a higher evaluation.  

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Here, because no incapacitating episodes were shown in VA treatment records or in the September 2011 VA examination report, and were not alleged by the Veteran or his representative, it is more favorable to rate his disability on visual impairment.

Impairment of vision under title 38 C.F.R. includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors:  1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field and 3) muscle function.  
38 C.F.R. § 4.75(a) (2015).  However, examinations of visual fields or muscle 
function will be conducted only when there is a medical indication of disease or injury that may be associated with a visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  Id.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  38 C.F.R. § 4.76 (2015). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, DC 6066 (2015).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye. Id.

 A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

 A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye.  Id.
A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

VA treatment records beginning in July 2010 show that, during an eye examination, the Veteran's corrected vision was 20/20 bilaterally (in both eyes).  In May 2011, it was 20/15 bilaterally.

During a September 2011 VA eye examination, the Veteran was diagnosed with inferior nasal vitreous strand in the left eye and open angle glaucoma bilaterally.  He was also found to have preoperative cataracts bilaterally.  There was no diagnosis of macular degeneration.  His corrected visual acuity was 20/40 or better bilaterally.  The examiner opined that a contraction and loss of visual fields was due solely to his non-service-connected glaucoma.  He also found that the Veteran did not experience any incapacitating episodes due to an eye disorder.  He opined that the Veteran's current open angle glaucoma was not the same disorder that he had in service, which was diagnosed as left eye inferior vitreous strand, and specifically added that this disorder does not cause visual impairment.  He also concluded that his service-connected disability did not affect his ability to work.  His opinion was based on a review of the Veteran's service treatment records, showing only one eye disorder during service, sound judgment after a careful analysis of the facts and his clinical knowledge. 

VA treatment reports beginning in July 2012 through June 24, 2016, show that the Veteran's corrected distance vision was no worse than 20/30 in the right eye and 20/15 in the left prior to June 25, 2014.  These treatment records further reveal that his complaints of itchiness were attributed to glaucoma.

For the portion of the appeal period prior to June 25, 2014, the competent and probative evidence is against the Veteran's claim for an initial compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole under 38 C.F.R. § 4.79, DC 6099-6009 and 6066.  As discussed above, there is no evidence that his corrected distance vision was any worse than 20/25 in the right eye (considered as 20/40 for purposes of evaluating the acuity under 38 C.F.R. § 4.75, supra) and 20/70 in the left eye, with no periods of incapacitating episodes.  There was also no impairment of visual field or muscle function resulting from this disability at any time during the appeal period.  There was also no evidence of diplopia, aphakia or another disorder resulting from his service-connected disability that would warrant a higher or separate rating

The Board has also considered whether other diagnostic codes are applicable to the Veteran's left eye disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, as there has been no diagnosis of, or treatment for, another service-connected eye disorder under the Schedule of ratings for the eye, the other diagnostic codes under 38 C.F.R. § 4.79 are not applicable.
The Board has also considered whether, the period prior to June 25, 2014, an initial compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole may be rated on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The diagnostic codes used to evaluate the Veteran's left eye disability for this portion of the appeal period consider the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria. The Veteran did not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  Moreover, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule of ratings for the eye.  As noted above, the VA eye examiner found that his disorder did not affect his ability to work.  Therefore, referral for assignment of an extra-schedular evaluation is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Entitlement to service connection for bilateral open angle glaucoma with visual field loss and bilateral preoperative cataracts.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Veteran avers that all of his current eye disorders were present during service and have continued unabated ever since.  His service treatment records show that he was treated in March 1973 for left eye inferior nasal vitreous strand.   There is no probative evidence that he was ever treated for, or diagnosed with glaucoma, visual field loss or preoperative cataracts.  In July 1991, he was seen in optometry for complaints of eye pain and intermittent problems with the sun (the examiner's handwriting is somewhat unclear).  He said he had a vision problem and wateriness in the left eye.  His uncorrected distance vision was 20/20 in the right eye and 20/25 in the left eye.  The diagnosis was microaneurysm of the left eye, probably from an injury.  The examination was negative for glaucoma or cataracts.  During his March 1994 retirement examination, his corrected distance vision was 20/20 bilaterally and there were no findings of an eye disorder.  
Post-service VA eye treatment reports show that, in January 2003, he was using Latanoprost, a prescription eye medication used to treat glaucoma.  During the September 2011 VA examination, he said that he was first diagnosed with the condition around 2001.  In October 2005, he was being treated for bilateral primary open angle glaucoma and bilateral cataracts with good vision.  An August 2009 treatment record shows a diagnosis of primary open angle glaucoma, left greater than right, and early cataracts.

The competent and probative evidence is against the Veteran's claim for service connection for bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts, as there has been no such evidence presented to show that either of these disorders is etiologically related to service, to include the left eye inferior nasal vitreous strand diagnosed in service.  As noted above, his service treatment records are negative for any other eye disorder and post-service treatment reports show that he was not diagnosed with glaucoma or cataracts until the early 2000s.  The VA examiner concluded that, contrary to the Veteran's assertion, his current bilateral open angle glaucoma and bilateral mild cataracts were not the same disorder diagnosed in service.  The Board finds the most probative evidence of record to be the September 2011 report from the VA examiner who, after reviewing the service and post-service treatment reports and obtaining a history of eye disorders and treatment from the Veteran, opined that there was no relationship between his glaucoma or cataracts and active duty service.  The VA examiner's conclusion was based on the exercise of sound judgment after a careful analysis of the facts, as well as clinical experience.  

Given the lack of supporting evidence required by the law, the Board finds that the competent and credible evidence is against the Veteran's claim of entitlement to service connection for bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application. See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Entitlement to service connection for right ear hearing loss.

In addition to the requirements for establishing direct service connection discussed above, service connection for certain organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

As an initial matter, the Veteran's DD 214 shows that his military occupational specialty (MOS) for nearly 18 years was as a heavy construction equipment operator.  As such, his exposure to acoustic trauma is presumed.  His service treatment records reveal hearing within normal limits during his March 1973 enlistment examination, where puretone thresholds were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
10
--
5
 
In January 1974, he was seen in the clinic for a right ear ache; he did not report any hearing loss problems.  The examiner found that he had a large amount of water behind the ear drum.  During his March 1994 service retirement examination, puretone thresholds were as follows: 



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
10
10
0
These results demonstrate that the criteria for a hearing loss under 38 C.F.R. 
§ 3.385 were not met for the right ear.

The first evidence of a right ear hearing loss following service is an April 2010 treatment record from the Jacksonville Naval Hospital, when the Veteran requested a hearing test after his wife said he did not hear well.  An uninterpreted May 2010 audiological evaluation from Jacksonville Speech and Hearing shows the following puretone thresholds for the right ear:



    HERTZ




500
1000
2000
3000
4000
RIGHT
30
45
35
45
45

The diagnosis was right ear moderate sensorineural hearing loss.  As the auditory thresholds for all frequencies exceed 26 decibels, the criteria for right hearing loss as described under 38 C.F.R. § 3.385 were met.

In October 2010, he was afforded a VA audiological examination.  Right ear puretone thresholds were as followed:



    HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
30
35
45

Speech recognition was 92 percent.  The results again demonstrate that the criteria for hearing loss as described under 38 C.F.R. § 3.385 were; the diagnosis was normal to moderate sensorineural hearing loss.  The VA examiner, however, opined that the Veteran's right ear hearing loss is less likely than not caused by, or a result of, in-service noise exposure.  First, he noted that hearing loss and tinnitus are symptoms of damage to the inner ear.  He then cited the September 2005 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service," which concluded, based on current knowledge, that noise-induced hearing loss (NIHL) occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months or years after the exposure event.  He opined that, because the Veteran's right ear hearing was within normal limits during service, including at separation, his right ear hearing loss is more likely than not due to other etiologies, such as aging and occupational noise exposure as a construction worker after service.  In an examination addendum two weeks later, the examiner reviewed the Veteran's April 2010 hearing loss treatment records from the Jacksonville Naval Hospital, which had not been associated with the record.  However, he concluded that they contained no information that would change his opinion.

There are no other audiograms or hearing loss treatment reports of record.  
The competent and probative evidence is against finding that service connection for the Veteran's current right ear hearing loss is warranted either on a direct or presumptive basis.  As discussed, because there was no probative evidence presented to show that his right ear hearing loss is a result of some incident of service, direct service connection is not warranted.  Further, because there was no probative evidence to show that right ear hearing loss developed to a compensable degree within one year from his March 1994 separation from service, right ear hearing loss on a presumptive basis is not for application.  The Board finds the most probative evidence to be the report from the October 2010 VA examiner, who, after reviewing the complete evidence of record, obtaining a history of hearing loss symptoms and treatment from the Veteran, and performing an audiological evaluation, concluded that his right ear hearing loss is less likely than not the result of service.

In this regard, the Board is aware that the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, the Board finds that this case is different, as the VA examiner did not simply base his opinion on a lack of a right ear hearing loss during service, but instead, reviewed and relied upon a medical research study finding that NIHL occurs immediately and does not manifest many years after exposure to acoustic trauma.  He also based his opinion on his knowledge as an experienced clinician.

Accordingly, the Board concludes that the competent and probative evidence is against the claim for service connection for right ear hearing loss.  As there is not an approximate balance of evidence, the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert; Ortiz, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of letters dated in August 2010 and June 2011, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims.  They also informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.

VA's duty to assist has been satisfied.  The record contains the Veteran's service treatment records, post-service VA treatment records, and VA examination reports dated in October 2010 and September 2011.  The file also contains his statements and testimony in support of his claims.  

The examination reports show that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, and provided reasons and bases for their findings.  Accordingly, the examination reports are adequate upon which to base decisions for the Veteran's claims of entitlement to service connection for bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts, and service connection for right ear hearing loss.

As noted above, during his January 2016 Board hearing, the Veteran said that he wished to have updated VA treatment records associated with the record.  While updated treatment records are being requested for the claims being remanded to the AOJ below, updated records are not necessary to adjudicate the issues of entitlement to service connection for bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts, and entitlement to service connection for  right ear hearing loss.  The updated reports are expected to show whether the Veteran's service-connected left ear hearing loss and left eye inferior vitreous strand with pigmented retinal traction without retinal hole (for the period beginning June 25, 2014) are of greater severity than currently rated.  However, there has been no probative evidence presented, including assertions from the Veteran or his representative, to suggest that updated records would provide the evidence necessary to support his right ear and bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts service connection claims (i.e., a nexus between the current disorder and active duty service).  Accordingly, the Board finds that the evidence currently of record is adequate upon which to base decisions for these issues.


ORDER

For the period prior to June 25, 2014, an initial compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole is denied.

Service connection for bilateral open angle glaucoma with visual field loss and preoperative bilateral cataracts is denied.

Service connection for right ear hearing loss is denied.




	(CONTINUED ON NEXT PAGE)



REMAND

Entitlement to a compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole for the period beginning 
June 25, 2014.

As discussed in the decision above, for the period prior to June 25, 2014, the Veteran's service-connected left eye disability was manifested by symptoms no greater that those contemplated by the current noncompensable disability rating.  However, during an eye examination on June 25, 2014, his corrected visual acuity was 20/25 in the right eye and 20/70 in the left.  During an October 2014 examination, it was 20/40 in the right eye and 20/80 in the left.  These records indicate a possible worsening in the severity of the Veteran's left eye disorder.  However, as previously noted, because the last VA treatment reports of record are dated in August 2015, a remand for updated treatment reports is necessary to determine the current severity of his left eye disability. 

Entitlement to a compensable disability rating for left ear hearing loss.

The Court has held that the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; rather, there must be evidence of a change in the condition or an allegation of a worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (April 7, 1995), 60 Fed. Reg. 43186.  However, because the Veteran claimed, during his January 2016 Board video conference hearing, that his left ear hearing loss had worsened since the October 2010 VA examination, a remand for a new examination is warranted.  Updated VA treatment records pertaining to left ear hearing loss must also be obtained and associated with the record.    

Accordingly, these matters are REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's left ear hearing loss and left eye inferior vitreous strand with pigmented retinal traction without retinal hole for the period beginning September 2015, and associate with the record.   Any negative reply must be noted in the record.

2.  Thereafter, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected left ear hearing loss.

The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

The examiner should describe the functional effects caused by the Veteran's hearing loss, to include any effects on employment and daily life. 

3.  After completing all indicated development and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


